Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is CIP of PCT/KR2018/006632 06/12/2018, REPUBLIC OF KOREA 10-2017-0179533 12/26/2017.
	Claims 1-16 are pending.  
Response to Election/Restriction
2.		Applicant’s election of Group I and the species of the compound in claim 7 on page 87


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in the reply filed on February 16, 2021 is acknowledged. The election was made with traverse, and the examiner finds the arguments unpersuasive.  The traversal is on the grounds that there is no search burden.  The search of the independent inventions claimed here, many millions of compounds as processes for using them in various resins and devices is insuperable.  According to the remarks claims 1-3, 5-7 read on the elected species.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang US 6,248,904.  Zhang teaches various methionine derivatives of Rhodamine including but not limited to:
3-[[(2S)-2-amino-4-(methylthio)-1-oxobutyl]amino]-9-(2-carboxyphenyl)-6-[(2,3,4,5,6-pentafluorobenzoyl)amino]-Xanthylium, which is Example 37 N-Met-N'-pentafluorobenzoyl-Rhodamine 110 lines 63 ff.; N-[(1,1-dimethylethoxy)carbonyl]-L-leucyl-N-[9-(2-carboxyphenyl)-6-[(pentafluorobenzoyl)amino]xanthylium-3-yl]- L-Methioninamide, which is Example 35 N-(Boc-Leu-Met)-N'-pentafluorobenzoyl-Rhodamine 110 on column 47 line 37 ff.
9-(2-carboxyphenyl)-3-[[(2S)-2-[[(1,1-dimethylethoxy)carbonyl]amino]-4-(methylthio)-1-oxobutyl]amino]-6-[(2,3,4,5,6-pentafluorobenzoyl)amino]-Xanthylium which is Example 36 N-(Boc-Met)-N'-pentafluorobenzoyl-Rhodamine 110 lines 51 ff.;   
Additional examples with a hexapeptide with a methionine linkage are given at column 30 lines 19 ff. where IVPCSM variously protected and linked to the rhodamine 110 as above, i.e. N-(Ac-IVPCSM)-N'-pentafluorobenzoyl-Rhodamine 110, (SEQ ID NO:115), N-(Z-IVPCSM)-N'-

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

All of these compounds read on claim 1 where L2 is substituted alkyl, R1-R6 are H, one of R11 and R7 is COOH or in zwitterionic form COO-, the other is H, and R8-R10 are H, R14 is H, a is 0, R15 is alkyl, L1 is substituted alkyl and R12 is substituted aryl or L1 is a bond and R12 is H and R13 is H or substituted alkyl.
4. 	Claim(s) 1-2, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama “Synthesis of a new bifunctionalised  fluorescent label and physical properties of the bound form on model   peptide of troponin C.”  Organic & Biomolecular Chemistry, 2007, 5(13), 2040-2045.  Hirayama teaches the compounds of claim 1 at Scheme 2 on page 2041 as Mes-BRos and Mes-BRho where 2-mercaptoethanesulfonate was reacted with BRos and BRho described in column 1 of the experimental section on page 2044. These compounds read on claim 1 and 2 where L1/L2 are –L3NHCO-L4 or –L3-CONH-L4 where L3 and L4 are alkyl, R1-R6 are H, one of R11 and R7 is COOH or in zwitterionic form COO-, the other is H (for Mes-BRos) or both R7 and R11 are H (for Mes-BRho), and R8-R10 are H, R13 and R14 are alkyl, R12 and R15 are substituted alkyl, a is 0, or other depending upon the pH of the buffer in the example and X may be Cl anion or phosphate anion or deprotonated sulfonate from the reactant.
1-2, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano, WO 2016137004 A1 (English Language equivalent is US 10,294,240 and is relied upon as translation here). Urano teaches the compound Ac-LM-leuco-HMRG on column 13 lines 14-25.  This compound reads on claim 1 where L2 is substituted alkyl, R1-R6 are H, one of R11 and R7 is CH2-OH, the other is H, and R8-R10 are H, R14 is H, a is 0, R15 is alkyl, L1 is a bond and R12 is H and R12 is H and R13 is H.
6.	Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1020140122183 (cited on the IDS)
Page 10 and 21 teach the compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

This is a compound of Chemical Formula 2 of claim 2 where L1 and L2 are alkyl (C2), R1-R6 are H, one of R11 and R7 is SO3-, the other is H, and R8-R10 are H, R13 and R14 is aryl, a is 0, R15 and R16 are H..  The structure is drawn in a resonance form with charge on a carbon while formula 2 is with a charged nitrogen, however this is the same compound and the resonance structure of Formula I and 2 can be seen on page 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 6,248,904.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Zhang teaches the methionine based peptides linked to rhodamines of claim 1 as discussed above in the 102 rejection, where R15 is alkyl.  Zhang does not teach compounds where R15 is H or D. The interchangeability of hydrogen and methyl generally creates a case of prima facie obviousness.   See In Re Herr 134 USPQ 176 (C.C.P.A. 1962), finding the presence of a methyl group failing to create a patentable distinction over the prior art (“The only structural distinction in appellant's compounds over those of Herr et al. is the presence of a methyl group in the 17 position of the claimed compounds. It is noted that the two compounds used as standards in the art have exactly the same structural difference. It therefore appears, as the board held, that the 17-methyl derivative of Herr et al. would be an obvious structural change to a chemist of ordinary skill in that field.”) See also In re Wood, Whittaker, Stirling, and Ohta, 199 USPQ 137 (C.C.P.A. 1978) and In re Lahr, 
Objections
7.	Claim 7 is objected to for general illegibility.  The present amendment of May 7, 2020 has been transmitted by a fax or scanned and the text is washed out such that the subscripts are completely illegible, and atom labels and bond values are very difficult to read.  The document fails to comply with 37 C.F.R. 1.52 (a) (1) (iv) and (v):
“(a) Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or a reexamination proceeding.
(1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and:

 iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent; and

(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”

Appropriate correction is required.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625